      Case 1:18-cv-03202-GBD-SDA Document 56 Filed 01/25/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Mogollan,
                                                                              01/25/2019
                                  Plaintiff,
                                                             1:18-cv-03202 (GBD) (SDA)
                   -against-
                                                             REPORT AND RECOMMENDATION
 La Abundancia Bakery & Restaurant Inc. et
 al,

                                 Defendants.



STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE.

TO THE HONORABLE GEORGE B. DANIELS, UNITED STATES DISTRICT JUDGE:

       On April 12, 2018, Plaintiff commenced this action by filing a complaint alleging violations

of the Fair Labor Standards Act and New York Labor Law. (ECF No. 1.) On June 21, 2018,

Defendants La Abundancia Bakery & Restaurant Inc., 63-12 La Abundancia Inc., 75-02 La

Abundancia Bakery and Restaurant Corp., 81-16 La Abundancia Inc., 37-01 La Abundancia Inc.,

88-26 La Abundancia Inc., Monica Ferrerosa, and Ruben Rojas (collectively “Defendants”)

appeared through their counsel, Stephen D. Hans, and filed an Answer. (ECF No. 31.)

       On December 17, 2018, Hans filed a motion to withdraw as Defendants’ counsel, citing as

reasons he was moving to withdraw: that Rojas, who had retained Hans to represent him and the

corporate defendants, had become “increasingly difficult to manage and work with” and

“consistently unavailable to discuss the discovery matters in this case;” that Hans “ha[d] been

unable to effectively communicate” with his clients; that Rojas “was unhappy with my

representation of him and the defendant corporations, and that he [Rojas] was going to seek

other legal opinions” (which Hans interpreted to mean that Rojas “would soon be retaining new
      Case 1:18-cv-03202-GBD-SDA Document 56 Filed 01/25/19 Page 2 of 4



counsel”); that Hans had been “unable to contact Rojas or his assistant” since mid-November,

despite numerous attempts to do so via phone calls and email; and that “there is a serious

disagreement over how to proceed in the case . . . even if Ruben Rojas had contacted me, he has

consistently refused to listen to my counsel on the matter, and I believe the attorney-client

relationship has disintegrated entirely.” (Mot., ECF No. 48; Affirm. in Supp. of Mot., ECF No. 48-

1.) Therefore, Hans stated, “I can no longer effectively represent Ruben Rojas or the corporate

defendants.” (Affirm., ECF No. 48-1, ¶ 7.)

       Two days after Hans filed the motion, the parties appeared for a previously-scheduled

status conference. (12/19/18 Minute Entry.) At the conference, the Court discussed the motion

with the parties. Following the conference, on the same day, I issued an Order granting Hans’s

motion to withdraw, and providing the defendants thirty days to obtain new counsel. (ECF No.

53.) Moreover, the Order advised the defendant-corporate entities that, due to their status as

corporate entities, they “cannot proceed pro se” and that “must retain counsel,” and that failure

to obtain new counsel within thirty days “may result in my recommendation to the District Judge

that their answer(s) be stricken and default judgment(s) be entered against them. (Id. ¶ 1.)

Furthermore, the Order directed Hans to serve the Order upon the Defendants and file proof of

service. (Id. ¶ 4.) On December 21, 2018, Hans filed an affidavit of service showing that he had

mailed the Order to Defendants at their last known addresses. (ECF No. 54.)

       The thirty-day time period for Defendants to comply with the Order has passed, and

Defendants have failed to obtain new counsel. Thus, I recommend that District Judge Daniels

strike Defendants’ answer, and that a default be entered against the following Defendants: La

Abundancia Bakery & Restaurant Inc., 63-12 La Abundancia Inc., 75-02 La Abundancia Bakery and



                                                2
      Case 1:18-cv-03202-GBD-SDA Document 56 Filed 01/25/19 Page 3 of 4



Restaurant Corp., 81-16 La Abundancia Inc., 37-01 La Abundancia Inc., and 88-26 La Abundancia

Inc. See Grace v. Bank Leumi, 443 F.3d 180, 192 (2d Cir. 2006) (corporation must appear by

counsel).

       The Clerk of Court is directed to mail a copy of this Report and Recommendation to the

following defendants at their last known addresses, which are as follows:

       La Abundancia Bakery and Restaurant Inc.
       c/o Ruben Rojas
       75-02 Roosevelt Avenue
       Jackson Heights, NY 11372

       63-12 La Abundancia Inc.
       c/o Ruben Rojas
       63-10 Broadway
       Woodside, NY 11377

       75-02 La Abundancia Bakery and Restaurant Corp.
       c/o Ruben Rojas
       75-02 Roosevelt Avenue
       Jackson Heights, NY 11372

       81-16 La Abundancia Inc.
       c/o Ruben Rojas
       81-16 Roosevelt Avenue
       Jackson Heights, NY 11372

       37-01 La Abundancia Inc.
       c/o Ruben Rojas
       37-01 Junction Blvd.
       Corona, NY 11368

       88-26 La Abundancia Inc.
       c/o Ruben Rojas
       88-26 37th Avenue
       Jackson Heights, NY 11372

       Monica Ferrerosa
       63-10 Broadway
       Woodside, NY 11377



                                               3
      Case 1:18-cv-03202-GBD-SDA Document 56 Filed 01/25/19 Page 4 of 4



       Ruben Rojas
       63-10 Broadway, 2nd Floor
       Woodside, NY 11377

SO ORDERED.

DATED:         New York, New York
               January 25, 2019

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge

                                 *               *               *

                            NOTICE OF PROCEDURE FOR FILING OBJECTIONS
                              TO THIS REPORT AND RECOMMENDATION

       The parties shall have fourteen (14) days (including weekends and holidays) from service

of this Report and Recommendation to file written objections pursuant to 28 U.S.C. § 636(b)(1)

and Rule 72(b) of the Federal Rules of Civil Procedure. See also Fed. R. Civ. P. 6(a), (d) (adding

three additional days when service is made under Fed. R. Civ. P. 5(b)(2)(C), (D) or (F)). A party

may respond to another party’s objections within fourteen days after being served with a copy.

Fed. R. Civ. P. 72(b)(2). Such objections, and any response to objections, shall be filed with the

Clerk of the Court. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b). Any requests for an

extension of time for filing objections must be addressed to Judge Daniels.

       THE FAILURE TO FILE THESE TIMELY OBJECTIONS WILL RESULT IN A WAIVER OF THOSE

OBJECTIONS FOR PURPOSES OF APPEAL. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d), 72(b);

Thomas v. Arn, 474 U.S. 140 (1985).




                                                 4
